DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 October 2020 and 17 November 2021 have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 4 and 5, “an analog sense bus conductively connected to all of the plurality of temperature sensors and an external sensor pad” should be replaced by -- an analog sense bus conductively connected to all of the plurality of temperature sensors and to an external sensor pad -- or -- an analog sense bus conductively connected to all of the plurality of temperature sensors and is conductively connected to an external sensor pad -- to make it clear that the bus is connected to the two components.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in lines 2 and 3, “a heating element is located on the integrated circuitry to raise the temperature on an end region” should be replaced with -- a heating element is located on the integrated circuitry and is configured to raise the temperature on an end region of said integrated circuitry -- to make the claim’s technical features clearer.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: in line 1, “A integrated circuit” should be replaced by -- An integrated circuit --.  Also, in lines 3 and 4, “analog to bus” should be replaced by -- analog bus --. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 12-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Furukawa et al. (US 2011/0310210 – hereinafter Furukawa.)
Regarding claim 1, 
	Furukawa discloses a print component integrated circuitry package [900 in fig. 6] comprising: 
a plurality of temperature sensors [150 in fig. 1] where each of the plurality of the temperature sensors is disposed in a corresponding temperature region of an integrated circuitry [101 in fig. 1 (101A-101D in fig. 6); as seen in fig. 1; paragraph 0026]; and 


Regarding claim 2, 
	Furukawa further discloses wherein a first temperature sensor of the plurality of temperature sensors is located on a first region of integrated circuitry and a second temperature sensor of the plurality of temperature sensors is located on a second region of integrated circuitry [see locations of detection elements 150 in fig. 1.]

Regarding claim 4, 
	Furukawa further discloses wherein the first region of integrated circuitry is located in a first print pen and the second region of integrated circuitry is located in a second print pen [each circuit 101 corresponds to a different pen.]

Regarding claim 12, 
	Furukawa further discloses wherein the corresponding temperature region is an end region of the integrated circuitry [as seen in fig. 1.]

Regarding claim 13, 
	Furukawa further discloses wherein the corresponding temperature region is a middle region of the integrated circuitry [as seen in fig. 1.]
Regarding claim 14, 
	Furukawa further discloses wherein an end region is defined as starting at an edge of a fluid feed hole [210 in fig. 1], where a heating element [102 in fig. 1] is located closer to the edge of the fluid feed hole than to a second fluid feed hole [as seen in figs. paragraphs 0023 and 0026.]

Regarding claim 15, 
	Furukawa further discloses wherein a heating element is located on the integrated circuitry to raise the temperature on an end region to match a temperature detected from a middle temperature sensor disposed in a middle region of the integrated circuitry [paragraphs 0026-0036.]

Claims 1, 3, 5-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sheahan et al. (US 2008/0084439 – hereinafter Sheahan.)
Regarding claim 1, 
	Sheahan discloses a print component integrated circuitry package comprising: 
a plurality of temperature sensors [74 in fig. 10] where each of the plurality of the temperature sensors is disposed in a corresponding temperature region of an integrated circuitry [12 in figs. 7 and 10; paragraphs 0439 and 0460-0462]; and 
an analog sense bus [64 in fig. 7] conductively connected to all of the plurality of temperature sensors and an external sensor pad that is to connect to a corresponding print controller [56 in fig. 7] contact [see fig. 7; paragraphs 0438-0439 and 0460-0462.]

Regarding claim 3, 
Sheahan further discloses wherein the first region of integrated circuitry provides a first color and the second region of integrated circuitry provides a second color [paragraph 0432.]

Regarding claim 5, 
Sheahan further discloses wherein the integrated circuitry is a silicon print die [paragraph 0006.]

Regarding claim 6, 
	Sheahan further discloses wherein the external sensor pad multiplexes signals traveling to the plurality of temperature sensors [paragraph 0023.]

Regarding claim 7, 
Sheahan further discloses wherein the external sensor pad transfers signals from the temperature sensors to the corresponding print controller contact [paragraphs 0460-0462; see fig. 10.]

Regarding claim 8, 
Sheahan further discloses wherein the temperature sensors return a signal to the external sensor pad in response to an instruction for the integrated circuit to print [paragraphs 0460-0462; see fig. 10.]

Regarding claim 9, 
	Sheahan further discloses wherein the external sensor pad multiplexes signals at a frequency of an integrated circuit print rate divided by a number of the plurality of 

Regarding claim 10, 
Sheahan further discloses wherein the plurality of temperature sensors provide a signal one after the other along a shared analog sense bus to the external sensor pad without repeating until each of the plurality of temperatures sensors has provided the signal [paragraph 0023.]

Regarding claim 11, 
	Sheahan further discloses wherein one of the plurality of the temperature sensors is selected by changing a bit value in a control register disposed on the integrated circuitry [paragraph 0023.]

Regarding claim 16, 
	Sheahan discloses an integrated circuit associated with a replaceable print head cartridge [paragraphs 0304, 0379-0380], comprising a single contact pad located on an exterior of the replaceable print head cartridge, the single contact pad to communicate stored data from a single lane analog to bus conductively coupled to multiplex data from a plurality of temperature sensors [74 in fig. 10] disposed in a plurality of temperature regions on an integrated circuitry [12 in figs. 7 and 10; paragraphs 0023, 0438-0445 and 0460-0462.]

Regarding claim 17, 
	Sheahan further discloses wherein the temperature sensors return a signal to the single contact pad in response to an instruction for the integrated circuitry to print [paragraphs 0460-0462.]

Regarding claim 18, 
	Sheahan further discloses wherein a single contact pad multiplexes signals at a frequency of an integrated circuit print rate divided by a number of the plurality of temperature sensors  [the controller is capable of doing this function; there is no structural difference that patentably distinguishes the claimed invention.]

Regarding claim 19, 
	Sheahan further discloses a method for communicating data from a replaceable print head cartridge, comprising: 
sending a request for a temperature data response from a plurality of temperature sensors [74 in fig. 10] disposed in a plurality of temperature regions on an integrated circuitry [12 in figs. 7 and 10; paragraphs 0439 and 0460-0462]; and 
multiplexing responses from the plurality of temperature sensors at an external sensor pad disposed on the integrated circuitry, the responses received on a shared, single lane analog bus [64 in fig. 7; paragraphs 0023, 0438-0439 and 0460-0462.].

Regarding claim 20, 
	Sheahan further discloses wherein: 
the integrated circuitry is silicon print die [paragraph 0006]; and 


Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853